Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 01/29/2021.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2012/0065728 (Gainor et al.)
Regarding claims 1-4, Gainor discloses as shown in Figures 1-9, 4, 16-18, 40-46 a prosthetic heart valve capable of  delivery to and implantation within a heart chamber comprising: a self-expandable stent frame (stent less support structure 10, see paragraphs [0053], [0054], [0057]) comprising an interior, wherein the self-expandable stent frame is capable of being entirely self-supporting when the prosthetic heart valve is implanted within the left atrium of the patient; see paragraph [0056]; a valve support (inner layer 38 show in Figure 16) defined by an inversion of a contiguous portion of the self-expandable stent frame, wherein the valve support is at least partially disposed in the interior of the stent frame; see paragraphs [0068], [0087]; a one-way valve supported within the valve support, the one-way valve (prosthetic valve 36, see paragraph [0062]) capable of allowing blood flow in a forward direction and preventing regurgitation through the one-way valve in a backward direction, the prosthetic heart valve configured to transition between: a first inverted position wherein the valve support is positioned at least partially within the interior of the stent frame; see paragraph [0062] and Figure 16 and
a second everted position wherein the valve support is positioned outside of the stent frame in the downstream direction, wherein the first inverted position is capable of being the deployed configuration and the second everted position is capable of being the delivery configuration, wherein the self-expandable frame is capable of generating an expanding biasing force, wherein when the prosthetic heart valve is in the second everted position, the expanding biasing force is capable of being generated by the self-expandable stent frame is capable of being alone sufficient to at least partially transition the 
	To be clear, the Office interprets stent less support structure 10 as a self-expanding stent frame because it is a self-expanding frame.  The office interprets stent less support structure 10 as a stent frame because it is in the form of a metal mesh capable of being inserted into the lumen of an anatomical vessel and keep it open, which is the plain and ordinary meaning of the term stent, which is not inconsistent with the specification.
Regarding claim 5,  Gainor discloses as shown in Figures 1-9, 4, 16-18, 40-46  wherein when the prosthetic heart valve is in the second everted position, the expanding biasing force generated by the self-expandable stent frame in combination with an externally applied force is capable of being sufficient to transition the prosthetic heart valve from the second everted position to the first inverted position. See Figure 1 and paragraphs [0054], [0057].
Regarding claims 6, 7 Gainor discloses wherein externally applied force is capable of being required to transition the prosthetic heart valve from the first inverted position to the second everted position, wherein when the prosthetic heart valve is in the first inverted position, an externally applied force is capable of being required to transition the prosthetic heart valve from the first inverted position to the second everted position. See Figure 1 and paragraphs [0054], [0057].
Regarding claims 8-11 Gainor discloses  wherein the prosthetic heart valve in the second everted position comprises a length that is greater than a length of the prosthetic heart valve in the first inverted position, wherein the prosthetic heart valve in the second everted position comprises a maximum diameter that is smaller than a maximum diameter of the prosthetic heart valve in the first everted position, wherein the prosthetic heart valve in the second everted position is further compressible to fit within a lumen of a delivery catheter (catheter, see paragraph [0056]). See Figures 1, 16.
 Regarding claims 12, 13 Gainor discloses  wherein: the prosthetic heart valve in the first inverted position comprises a number of layers of material along a longitudinal cross-section of the prosthetic heart valve; he prosthetic heart valve in the second everted position comprises a number of layers of material along a longitudinal cross-section of the prosthetic heart valve; and the number of layers of material in the second everted position is less than the number of layers in the first everted position, 

Regarding claims 14-16   Gainor discloses  wherein the prosthetic heart valve is capable of being delivered via a delivery catheter to the heart chamber using a transcatheter access and delivery technique, wherein the prosthetic heart valve is capable of being delivered via a delivery catheter to the heart chamber using a transcatheter access and delivery technique selected from the group consisting of: transfemoral, transapical, transseptal, transapical and transatrial, wherein the prosthetic heart valve is configured to be delivered by surgical implantation. See paragraphs [0056], [0082].

Regarding claim 17-19, Gainor discloses wherein the prosthetic heart valve is capable of at least one of supplementing and replacingthe function of at least one of native mitral valve leaflets, native tricuspid valve leaflets, native aortic valve leaflets, and native pulmonary valve leaflets, wherein when the prosthetic heart valve is in the first inverted configuration and implanted in the heart chamber, the implanted prosthetic heart valve is capable of not physically interact with the native valve leaflets, wherein when the prosthetic heart valve is in the first inverted configuration and implanted in the heart chamber, the implanted prosthetic heart valve is capable of not physically interacting with the native valve leaflets. See paragraph [0082]
Regarding claim 20,   Gainor discloses as shown in Figures 1-9, 4, 16-18, 40-46 a prosthetic heart valve capable of  implantation in the left atrium of a patient, with at least partial anchoring on the upper annular surface of the left atrium, for at least one of supplementation and replacement of the function of the patient’s native mitral valve, the prosthetic valve comprising: a self-expandable stent frame (stent less support structure 10, see paragraphs [0053], [0054], [0057]) comprising an interior, wherein the self-expandable stent frame is entirely self-supporting when the prosthetic heart valve is implanted within the left atrium of the patient: a valve support (inner layer 38 show in Figure 16) defined by an inversion of a contiguous portion of the self-expandable stent frame, wherein the valve support is at least partially disposed in the interior of the stent frame; a one-way valve (prosthetic valve 36, see paragraph [0062])  supported within the valve support, the one-way valve capable of allowing blood flow in a 
Regarding claims 21, 22 Gainor discloses a method of manipulating the shape of a prosthetic heart valve, as shown in Figures 40-46 comprising: providing a prosthetic heart valve according to claim 1 and further comprising the self-expandable stent frame configured to generate a biasing expanding force, wherein the prosthetic heart valve is in the second everted position; See Figure 44; transitioning the prosthetic heart valve from the second everted position to the first inverted position using at least the biasing expanding force generated by the self-expandable stent frame; see Figure 45; the prosthetic heart valve comprising a length in the second everted position that is less than a length of the prosthetic heart valve in the first everted position. See paragraphs [0080]-[0090].
Regarding claim 23,     Gainor discloses a method of delivering a prosthetic heart valve to a patient’s heart chamber as shown in Figures 40-46, comprising providing a prosthetic heart valve according to claim 1 in the first inverted position; providing a delivery catheter (delivery catheter 200, see paragraph [0083])with a proximal end, a distal end and a lumen therethrough; positioning the delivery catheter with the distal end within the heart chamber and the proximal end outside of the patient; see Figure 41; transitioning the prosthetic heart valve from the first inverted position to the second everted position; inserting the prosthetic heart valve in the second everted position into the lumen of the delivery catheter at the proximal end; translating the prosthetic heart valve through the lumen to the distal end of the delivery catheter; releasing the prosthetic heart valve from the distal end of the delivery catheter; See Figure 44 and transitioning the prosthetic heart valve from the second everted position to the first inverted position within the heart chamber. See Figure 45.

Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771